DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments and the accompanying arguments, in reference to the rejections under 35 U.S.C. 103, regarding at least one of melting, chemically dissociating, thermally removing or chemically removing the detachment enhancing feature from the space to thereby chemically thin, weaken, or remove at least a portion of the substrate film, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato (US 2014/0054080).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10, 11, 14, 15, 17, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the claim includes the limitation “thereby chemically thinning, weakening, or removing at least a port of the substrate film, removing at least the portion of the substrate film forms an opening through the substrate film” at lines 18-20, and then further requires “providing at least one second functional feature into the space via the opening” at line 23. It is unclear how a second functional feature can be provided into the space via the opening in the instance the substrate is only chemically thinned or weakened, where a portion of the substrate is not removed to form an opening through the substrate film. In other words, the alternatives of chemically thinning or weakening the substrate are not compatible with the additional limitation of providing the second functional feature. 
Claims 3-5, 10, 11, 14, 15, 17, 18, 22, and 23 are indefinite due to their dependence on indefinite claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 11, 14, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0083744) in view of Kucherovsky et al. (US 5,622,652), Sato (US 2014/0054080), Daizo (US 2015/0156880) and Atwood et al. (US 10,165,689).
In reference to claim 1, Hu (US 2014/0083744), hereafter “Hu,” discloses a method for manufacturing an integrated multilayer structure, comprising: 
obtaining a substrate film, 112 in Figure 1, of selected thermoplastic material (PET), the substrate film having a first side and a second side opposite the first side, paragraph 24; 
providing one or more first functional features, 120 in Figure 4, on at least the first side of the substrate film, paragraph 27; 
arranging at least one layer, 140 in Figure 8, at least partially comprising electrically substantially insulating or conductive material upon the at least one functional ink layer, wherein the multilayer structure defines an enclosed space in the multilayer structure, wherein the enclosed spaced is at least partially filled with a detachment-enhancing feature 121, paragraphs 27, 28, and 35; 
removing at least a portion of the substrate film to form an opening through the substrate film into the space, wherein the detachment-enhancing feature is disposed adjacent the outer surface of the first side of the substrate film, Figure 15 and paragraphs 49 and 50; and 
providing at least one second functional feature into the space via the opening so that the at least one second functional feature at least functionally connects with at least one of the one or more first functional features, paragraphs 5, 38, 39, and 51.

arranging at least one layer, upon the at least one functional ink layer,
a detachment-enhancing feature including at least one of a meltable material, a chemically dissociable material, a thermally removable material, or a chemically removable material,
forming at least one of the substrate film or the at least one layer into a non-planar, three- dimensional shape,
 at least one of melting, chemically dissociating, thermally removing, or chemically removing the detachment-enhancing feature from the space, thereby chemically thinning, weakening, or removing at least a portion of the substrate film, or
the at least one second functional feature protruding from the substrate film.
Kucherovsky et al. (US 5,622,652), hereafter “Kucherovsky,” discloses a method of making a multi-layer structure including teaching printing at least one functional ink layer onto an outer surface of the first side of a substrate film, col. 9 lines 8-20, and arranging at least one layer upon the at least one functional ink layer, col. 9 lines 55-59. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to print at least one functional ink layer onto an outer surface of the first side of a substrate film and arrange at least one layer upon the at least one functional ink layer. One would have been motivated to do so in order to provide labels, instructions, or decorations to the structure, col. 9 lines 15-18.
Sato (US 2014/0054080), hereafter “Sato,” discloses a method of making a multilayer structure including teaching a detachment-enhancing feature, 18 in Figure 3, includes a meltable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the detachment-enhancing feature to include at least one of a meltable material, a chemically dissociable material, a thermally removable material, or a chemically removable material, and melt, chemically dissociate, thermally remove, or chemically remove the detachment-enhancing feature from the space, thereby chemically thinning, weakening, or removing at least a portion of the substrate film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one detachment enhancing feature for another. 
Daizo (US 2015/0156880) hereafter “Daizo,” discloses a method of making a multilayer structure including teaching a second feature, 90 in Figure 1, protruding from the multilayer structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second functional feature to protrude from the substrate film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one second functional feature for another.
Atwood et al. (US 10,165,689), hereafter “Atwood,” discloses a multilayer structure including teaching forming at least one of the substrate film or the at least one layer into a non-planar, three-dimensional shape, col. 4 lines 38-41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form at least one of the substrate film or the at least one layer into a non-planar, three-dimensional shape. One would 
In reference to claim 4, Hu discloses the arranging comprises laminating at least a portion of the at least one layer that is ready-made onto the first side of the film utilizing mechanical bonding, chemical bonding, electrical bonding, electrical bonding, heat, pressure, solvent or adhesive, paragraph 36.
In reference to claim 5, Hu is silent regarding the at least one second functional feature comprises at least one element selected from the group consisting of: electrical element, electronic component, optical element, light-emitting element, light-detecting element, LED, high power element, high power LED, lens, sensor, pressure sensor, proximity sensor, electrode, switch, piezoelectric element, piezoelectric haptic element, haptic element, electromechanical element, processing element, memory element, communication element, micromechanical element, integrated circuit, antenna, gas sensor, atmospheric sensor, external conditions sensor, and connector.
Sato discloses the at least one second functional feature comprises at least one element selected from the group consisting of: electrical element, electronic component, optical element, light-emitting element, light-detecting element, LED, high power element, high power LED, lens, sensor, pressure sensor, proximity sensor, electrode, switch, piezoelectric element, piezoelectric haptic element, haptic element, electromechanical element, processing element, memory element, communication element, micromechanical element, integrated circuit, antenna, gas sensor, atmospheric sensor, external conditions sensor, and connector, paragraph 70. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one second functional feature comprises at least one element 
In reference to claim 11, Hu discloses the one or more first functional features includes at least two stacked features 111, 1105, paragraphs 24, 26, and 27.
In reference to claim 14, Daizo discloses the space is filled completely or partially by the provided at least one second functional feature, 90 in Figure 1.
In reference to claim 15, Hu is silent regarding at least one feature of the at least one second functional feature is provided by attaching it as at least partially ready-made element or by at least partially directly producing it into the space.
Sato discloses at least one feature of the at least one second functional feature is provided by attaching it as at least partially ready-made element or by at least partially directly producing it into the space, paragraphs 70 and 96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one feature of the at least one second functional feature to be provided by attaching it as at least partially ready-made element or by at least partially directly producing it into the space. One would have been motivated to do so in order to mount an IC chip, id.

Sato discloses at least one feature of the at least one second functional feature is aligned with one or more of the first functional features or other feature, pad 7 for example, provided in the structure, Figure 11 and paragraph 96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one feature of the at least one second functional feature is aligned with one or more of the first functional features or other feature provided in the structure. One would have been motivated to do so in order to electrically connect the functional features, id. 
In reference to claim 22, Hu does not disclose the one or more first functional features includes at least one mounted electronic component.
Sato disclose a multilayer structure including teaching one or more functional features including at least one mounted electronic component, 13 in Figure 11, on a first side of a substrate 1, paragraphs 68 and 96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the one or more first functional features to include at least one mounted electronic component. One would have been motivated to do so in order to mount components on the top and bottom of the multilayer structure to allow high speed transmission between components, paragraph 108.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0083744) in view of Kucherovsky et al. (US 5,622,652), Sato (US 2014/0054080), Daizo  as applied to claim 1 above and further in view of Yang (US 2006/0225275).
In reference to claim 3, Hu does not disclose the arranging comprises molding at least a portion of at least one material of the at least one layer onto the first side of the substrate film.
Yang (US 2006/0225275), hereafter “Yang,” discloses a method of making a multilayer structure including teaching the arranging at least a portion of at least one material of at least one layer onto the first side of a substrate film by molding, Figures 3 and 4 and paragraphs 21-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the arranging to comprise molding at least a portion of at least one material of the at least one layer onto the first side of the substrate film. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
	In reference to claim 18, Hu does not disclose arranging a further film or film layer on the at least one layer where the at least one layer is arranged through molding material of the at least one layer between the substrate film and the further film or extension of the substrate film.
Yang discloses a method of making a multilayer structure including teaching arranging a further film or film layer 3 on the at least one layer 5 where the at least one layer is arranged through molding material of the at least one layer between the substrate film 1 and the further film or extension of the substrate film 3, Figures 3 and 4 and paragraphs 21-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange a further film or film layer on the at least one layer where the at least one layer is arranged through molding material of the at least one layer between the substrate film and the further film or extension of the substrate film. To do so would have merely been to apply a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0083744) in view of Kucherovsky et al. (US 5,622,652), Sato (US 2014/0054080), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Kamikoriyama et al. (US 2010/0155103).
In reference to claim 10, Hu does not disclose at least one of the one or more first functional features is printed by printed electronics technology. 
Kamikoriyama et al. (US 2010/0155103) discloses a method of making a multilayer structure including teaching forming one or more functional features by printing, paragraph 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one of the one or more first functional features to be printed by printed electronics technology. One would have been motivated to do so in order to reduce the number of steps required to form the multilayer structure, id. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0083744) in view of Kucherovsky et al. (US 5,622,652), Sato (US 2014/0054080), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Rendek Jr. et al. (US 2009/0183829) and Burns IV et al. (US 2019/0059151).
In reference to claim 23, Hu in view of Atwood does not disclose the substrate film is formed into the non-planar, three-dimensional shape before the at least one layer is arranged upon the at least one functional ink layer.

Burns IV et al. (US 2019/0059151) discloses a method of making a multilayer structure including teaching the substrate film is formed into the non-planar, three-dimensional shape before an insulating material is arranged upon the substrate, paragraph 74.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate film to be formed into the non-planar, three-dimensional shape before the at least one layer is arranged upon the at least one functional ink layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one process sequence for another sequence. 
In addition, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897